Case: 12-12230        Date Filed: 05/21/2013      Page: 1 of 2


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                               ________________________

                                     No. 12-12230
                               ________________________

                      D. C. Docket No. 1:10-cv-00038-JRH-WLB


MARION RINKER,
                                                                          Plaintiff-Appellant,

                                             versus

COLUMBIA COUNTY BOARD OF EDUCATION,
COLUMBIA COUNTY SCHOOL SYSTEM,
DEPARTMENT OF TRANSPORATION,
CHARLES R. NAGLE,
Superintendent of Schools, et al.,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________
                                   (May 21, 2013)

Before HULL, WILSON and FARRIS,* Circuit Judges.

       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
              Case: 12-12230    Date Filed: 05/21/2013   Page: 2 of 2


PER CURIAM:

      After full review and with the benefit of oral argument, we conclude that

Plaintiff-Appellant Marion Rinker has demonstrated no reversible error in the

district court’s order granting summary judgment to the Defendants-Appellees,

Columbia County Board of Education; Columbia County School System,

Department of Transportation; Superintendent of Schools Charles R. Nagle;

Dewayne Porter, Director of Transportation; Assistant Superintendent Robert

Jarrell; Columbia County Board of Education Chairman Regina Buccafusco;

Columbia County Board of Education Vice-Chairman Mike Sleeper; and Columbia

County Board of Education Members Mildred Blackburn, Wayne Bridges, and

Roxanne Whitaker. We affirm the grant of summary judgment based on the

district court’s thorough and well-reasoned order dated March 29, 2012.

      AFFIRMED.




                                        2